ORDER

PER CURIAM.
Des Peres Hospital (Employer) appeals from the Labor and Industrial Relations Commission’s award of permanent total disability to Bobby Strode (“Employee”).
In its first point, Employer argues that the Commission erred in awarding permanent total disability because the finding was against the overwhelming weight of the competent and substantial evidence. In its second point, Employer argues that the Commission erred in awarding back temporary disability benefits because the award was against the overwhelming weight of the competent and substantial evidence. In its last point, Employer argues that the Commission erred in awarding Employee past medical expenses because the award was made on medical bills improperly received into evidence in violation of the “seven day rule” and the business records exception and is against the weight of the competent and substantial evidence.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*494We affirm the judgment pursuant to Rule 84.16(b).